DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-74 have been canceled.  Claims 75-95 have been added and are examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 88-95 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.  Claim 88 is drawn to a method of treating a neuroendocrine tumor in an individual in need thereof comprising determining whether the sample of NET material comprises a fusion protein comprising TrkA, TrkB or TrkC, or a gene fusion or gene translocation comprising NTRK1, NTRK2 or NTRK3 and administering to the individual a therapeutically effective amount of a tropomyosin receptor kinase inhibitor in the event that the sample of NET material  comprises the fusion protein, the gene fusion or gene translocation.  The presence of the fusion polypeptide, fusion gene or gene translocation in NET is a natural phenomenon resulting from interactions at the molecular level within developing NET cells. The claim further recites administering a therapeutically effective amount of an agent that inhibits a tropomyosin receptor kinase protein if the sample comprises a the fusion protein, gene fusion or translocation in the NET sample.  Claim 88 provides no directive for implementing the judicial exception in the case wherein the NET does not comprise the NTRK or Trk fusions.  Dependent claims 89-95 are directed to the specific methods of   determining the Trk fusions or NTRK gene fusions or translocations and do not provide for the case wherein the NET material does not comprise Trk fusions or NTRK gene fusions or translocations.  Thus, the claims as a whole do not integrate the exception into a practical application, in which case the claims is directed to the judicial exception, and requires further analysis under Step 2B. The claim(s) does/do not include additional elements that are sufficient to amount to significantly 
The steps of determining the Trk fusion proteins or NTRK gene fusions or gene translocations in the NET sample  sample is carried out by well understood, routine conventional methods which do not provide an inventive concept (see rejections below).  In addition, detecting Trk fusion proteins or NTRK gene fusions or gene translocations in a tissue sample is a pre-solution activity, i.e. data gathering necessary to observe the natural phenomenon. It is further noted that a judicial exception cannot integrate itself into the practical application.  Thus claims do not recite additional elements that amount to significantly more than the judicial exception. Accordingly, these claims are not be patent eligible under 35 U.S.C. 101


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 75-79, 85-95 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

(A) As drawn to fusion proteins, gene fusions and gene translocations encoding fusion proteins in any orientation
The specification provides numerous examples of NTRK chimeric proteins wherein a non-Trk polypeptide is present at the N-terminus and the NTRK encoded portion is present at the C-terminus of the chimeric protein as a result of a gene translocation.  The specification provides no examples of  a neuroendocrine comprising a chimeric protein having the NTRK encoded portion present at the N-terminus and the non-Trk polypeptide present at the C-terminus resulting from a genetic event whereby the coding sequence of the non-Trk portion is 5’ relative to the coding Trk portion being 3’.   One of skill in the art would reasonably conclude that applicant was not in possession of the method relying on neuroendocrine tumors associated with a chimeric protein having the NTRK encoded portion present at the N-terminus and the non-Trk polypeptide present at the C-terminus, or a gene fusion or translocation wherein the non-Trk portion is 5’ relative to the coding Trk portion being 3’ and thus were not in possession of the claimed method of treatment of said neuroendocrine tumors harboring this fusion protein or genetic abnormality.
(B) As drawn to gene translocations comprising a heterologous nucleotide sequence and a nucleotide sequence from a NTRK1-3 nucleotide sequence.
The instant claims are reliant in part on a gene translocation comprising heterologous nucleotide sequence and a nucleotide sequence from a NTRK1-3 nucleotide sequence, wherein the heterologous nucleotide sequence was in any relative orientation relative to the NTRK1-3 nucleotide sequence and wherein the heterologous nucleotide sequence is not in direct proximity to the NTRK-1 sequence.  The specification (page 13, paragraph [034]) teaches that

In some embodiments, the NTRK translocation is a translocation of at least a portion of an NTRK1, NTRK2, or NTRK3 gene to another location within the same chromosome (including inversions). In some embodiments, the NTRK translocation is a translocation of at least a portion of an NTRK1, NTRK2, or NTRK3 gene to a different chromosome. In some embodiments, the NTRK translocation is a translocation of at least a portion of an NTRK1, NTRK2, or NTRK3 gene that results in an NTRK1, NTRK2, or NTRK3 gene under the transcriptional control of a foreign promoter, resulting in aberrant NTRK expression. In some embodiments, the NTRK translocation results in a constitutively active NTRK1, NTRK2, or NTRK3 gene. 

The specification fails to provide a written description of the resulting genetic translocation product that results in the NTRK being constitutively active or being aberrantly expressed under the control of a foreign promoter except for gene translocation comprising heterologous nucleotide sequence and a nucleotide sequence from a NTRK1-3 nucleotide sequence, wherein the heterologous nucleotide sequence is 5’ relative to the NTRK1-3 which is 3’ and results in a gene fusion of the heterologous sequence with the NTKR sequence.  A description of a nucleotide encoding portion of the NTRK comprising a tyrosine kinase signaling domain does not adequately describe the genus of nucleotide sequences other than NTKR1-3 because the heterologous sequences are responsible for the constitutive or aberrant activity of the translocated NTRK and said heterologous sequences are not required to be proximal to the NTRK.  Given any translocated NTRK gene that did not result in a fusion protein comprising a heterologous sequence at the N terminus and the NKTR portion at the C-terminus of the fusion, one of skill in the art would not be able to recognize if the translocated NTRK was associated with constitutive activity or aberrant expression of the NTRK as one could do with a well-described genus.  Without the identity of a heterologous gene and promoter at the N terminus of a fusion, the actual expression of the NTRK from the translocation could not be relied upon.  Thus, one of skill in the art would reasonably conclude that applicant was not in possession of the claimed genus of gene fusions or gene translocations that would encode a fusion polypeptide responsive to the inhibitor of tropomyosin receptor kinase required in the instant methods.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 75, 76, 80-86, and 89-91 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al (Journal of Translational  Medicine, 2016, Vol. 14, 11 pages) as evidenced by Bumming et al (Endocrine-Related Cancer, 2007, Vol. 14, pp. 853-863) and Frampton et al (Nature Biotechnology, 2013, Vol. 31, pp. 1023-1031).
Claim 75 is drawn to a method of treating a neuroendocrine tumor in an individual in need thereof, comprising administering to the individual a therapeutically effective amount of an agent that inhibits tropomyosin receptor kinase protein, wherein the NET comprises, in part, (a) a fusion protein comprising (i)a heterologous polypeptide and a (i) polypeptide sequence from TrkA, TrkB or TrkC wherein the polypeptide sequence from TrkA, TrkB or TrkC comprises a tyrosine kinase signaling domain comprising kinase activity, or (b) gene fusion or gene translocation comprising (i)a heterologous nucleotide sequence and a (i) nucleotide sequence from NTRK1, NTRK2, or NTRK3 wherein the nucleotide sequence from NTRK1, NTRK2, or NTRK3 encodes a tyrosine kinase signaling domain comprising kinase activity.  Claim 76 requires that the NET is a small intestine NET.  Claim 80 requires that the fusion protein of claim 75 comprises the heterologous sequence at the N-terminus and the Trk polypeptide at the C-terminus.  Claim 81 requires that the heterologous polypeptide of claim 80 is, in part, ETV6.  Claim 82 requires that the fusion protein of claim 80 is constitutively active.  Claim 83 requires that in the method of claim 75, the heterologous nucleotide sequence is at the 5’ end of the gene fusion or gene translocation and the nucleotide sequence from the NTKR nucleotide sequence is located at the 3’ end of the gene fusion or the gene translocation.  Claim 84 requires that the heterologous nucleotide sequence of claim 83 comprises a sequence derived, in part, from an ETV6 sequence.   Claim 85 requires that the agent that inhibits the Trk protein is a kinase inhibitor.  Claim 86, requires, in part, that the kinase inhibitor of claim 85 is larotectinib, otherwise known as LOXO-101. 

determining whether a sample of NET material from the individual comprises  (a) a fusion protein comprising (i)a heterologous polypeptide and a (i) polypeptide sequence from TrkA, TrkB or TrkC wherein the polypeptide sequence from TrkA, TrkB or TrkC comprises a tyrosine kinase signaling domain comprising kinase activity, or (b) gene fusion or gene translocation comprising (i)a heterologous nucleotide sequence and a (i) nucleotide sequence from NTRK1, NTRK2, or NTRK3 wherein the nucleotide sequence from NTRK1, NTRK2, or NTRK3 encodes a tyrosine kinase signaling domain comprising kinase activity, and
administering to the individual a therapeutically effective amount of an agent that inhibits tropomyosin receptor kinase if the sample of the NET material comprises the fusion protein, the gene fusion or the gene translocation.  Claim 89 requires that the sample of NET material is obtained from paraffin embedded tumor biopsy sample. 
Shi et al teach the treatment of a patient with a gastrointestinal stromal cell tumor in the small intestine harboring an ETV6-NTRK3 fusion with oral LOXO-101 (page 7/11, lines 5-8 under the heading “Clinically relevant genomic alterations”). The ETV6-NTRK3 fusion meets the limitations of a fusion protein required in claims 75 and 88, wherein the fusion protein comprises the heterologous sequence at the N-terminal region and the Trk sequence at the C-terminal region in claim 80, the fusion protein wherein the heterologous portion comprises ETV6 in claim 81, the agent that inhibits the Trk protein being a kinase inhibitor and the kinase inhibitor of larotrectinib in claim 85.  Shi et al teach that DNA was extracted from the GIST tumor sample of the patient from FFPE sections (page 2/11, lines 9-10, under the title “Comprehensive genomic profiling”) which meets the limitation of claim 89.  Shi et al teach that the patient samples were subject to CGP (Comprehensive genomic profiling) according to the method of Frampton et al involving massively parallel DNA sequencing (page 3/11, lines 2-6 and reference 12 on page 10/11) which meets the limitations of claim 90 as well as the limitations of 75(b) and 88 (ii) for determining the gene fusion, claims 83 and 84 for determining the ETV6-NTKH1 gene fusion wherein the nucleotide ETV6 is located 5’ to the NTRK3 sequence. Frampton et al teach that the massively parallel sequencing involved whole genome sequencing (page 1024, lines 4-7 under “NGS-based clinical cancer gene test”) which meets the imitation of claim 91 requiring whole genome sequencing.

Bumming et al teach that the expression of synaptic-like microvesicle proteins in GIST indicate a neuroendocrine phenotype (last sentence of abstract).  Bumming et al teach that Q-PCR showed expression of synaptobrevin 1 and 2 and synaptophysin in all GISTs (page 589, first column, lines 6-7 of the second full paragraph and lines 3-4 in the bottom paragraph).  Thus, Bumming et al provide evidence that the GIST from the patient with the ETV6-NKTR3 fusion was a neuroendocrine tumor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 75, 85, 86-88, and 90 are rejected under 35 U.S.C. 103 as being unpatentable over the abstract of Varella-Garcia et al (Journal of Thoracic Oncology, 2015, Vol. 10, No. 9, Suppl. 2, page S246, abstract no. ORAL37.01) in view of Ricciuti et al (Medical Oncology, June 2017, Vol. 34,No. 105, 8 pages).
The abstract of Varella-Garcia et al teach the detection of NTRK1 gene fusions in clinical specimens of NSCLC including neuroendocrine tumors which meets the limitations of claim 75(b).  The abstract teaches that the ultimate goal is to validate a clinical assay for selection of patients who may benefit from novel tyrosine kinase inhibitors targeting these fusion proteins. The abstract teaches that that clinical cases characterized as positive by LDT N1 and by next generation sequencing, which meets the limitations of claim 90, or analyzed by the LDT NTRK1 probe set.  The abstract does not teach the administration of an agent that inhibits Trk protein to the patients with the NTRK1 fusions, wherein the agent is the kinase inhibitor entrectinib.

It would have been prima facie obvious at the time of the effective filing date to treat the patients having the NTRK1 fusions determined by the method of abstract of Varella-Garcia et al.  One of skill in the art would have been motivated to do so because the abstract teaches the goal of validating a clinical assay for selection of patients who may benefit from novel tyrosine kinase inhibitors targeting these fusion proteins, and because Ricciuti et al teach that NTRK oncogenic fusions can be efficiently inhibited by targeted compound and that both entrectanib and LOXO-101 are in clinical trials for inhibition of NKTR (Table 3). This also fulfills the specific requirements of claim 88 because claim 88 does not specify any directive for non-neuroendocrine NSCLC patients with NTRK1 fusions 

Claims 75, 85, 86-88, 90, 92 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Varella-Garcia et al and Ricciuti et al as applied to claims 75, 85, 86-88, and 90  above, and further in view of Liu et al (Journal of Human Genetics, 1999, Vol. 44, pp. 181-184).
Claim 92 requires the amplification of the a polynucleotide sequence in the sample of NET material in the method of claim 88 using NTRK1, NTRK2, NTRK3 specific primers prior to determining if the sample of NET comprises the fusion protein, gene fusion or gene translocation. Claim 94 requires the one or more reactions to enrich for nucleic acid molecules comprising the NTRK1, NTRK2 or NTRK3 sequences.
The combination of Varella-Garcia et al and Ricciuti et al render obvious the limitations of claims 75, 85, 86-88, and 90 for the reasons set forth above.  Neither Varella-Garcia et al nor Ricciuti et al teach the amplification or enrichment of sequences from NTRK1-3.
Liu et al teach the amplification of a fusion gene using single-specific primer PCR (page 183, first column, lines 2-4), followed by DNA sequencing (page 183, first column, lines 2-3 and lines 1-7 under the heading “Nucleotide sequencing”).  
.

Claims 75, 82, 85-90, 93 and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Varella-Garcia et al and Ricciuti et al as applied to claims 75, 85, 86-88,  and 90  above, and further in view of Ardini et al (Molecular Oncology, 2014, Vol. 8, pp. 1495-1507). 
Claim 89 requires that the sample of NET material is total nucleic acid obtained from a FFPE tumor biopsy sample.  Claim 93 requires in part quantifying the expression of NTRK1, NTRK2 or NTRK3 in the sample of NET material in claim 88.  Claim 95 embodies the method of claim 88 further comprising phosphoproteome analysis, mass spectrometry or a combination thereof.
The combination of Varella-Garcia et al and Ricciuti et al render obvious the limitations of claims 75, 85, 86-88 and 90 for the reasons set forth above.  Neither Varella-Garcia et al nor Ricciuti et al teach quantifying the expression of NTRK1 and TrkA in the NET sample of Varella-Garcia et al, or constitutively active forms of a NTRK1 fusion protein.
Ardini et al teach the development of a parallel two step analytical procedure suitable for reliable identification of NTRK1 rearrangement in clinical FFPE specimens (page 1502, second column, lines 5-8) which meets the limitation of claim 89 for FFPE.  Ardini et al teach the use of RT-qPCR to quantify relative expression levels of mRNA encoding the intracellular and extracellular domains of NTRK1 in RNA extracted from each clinical sample (page 1502, second column, second full paragraph, and Figure 4A).  Ardini et al teach the development of an th full paragraph) which meets the limitation of claim 82.  Ardini et al teach the KM12 cell lines comprising the TRM3-NTRK1 gene fusion wherein TRM3 was linked at the 5’ terminus to the cytoplasmic domain at the 3’ terminus (Figure 2). Ardini et al teach that selective TrkA inhibitor, NMS-P626, suppressed TPM3-TrkA phosphorylation and downstream signaling in KM12 cells and showed remarkable antitumor activity in mice bearing KM12 tumors (abstract).  Ardini et al teach a Western Blot analysis for phosphor-TrkA at tyrosine 490, a major auto-phosphorylation site for TrkA as well as for phosphorylated forms of PLCγ, AKT and ERK1/2, know a transducers of TrkA signaling (page 1500, second column, lines1-6 of the bottom paragraph) on KM12 cells treated with NMS-P626. Ardini et al teach that suppression of auto-phosphorylation by NMS-P626 is concomitant with the anti-proliferative activity of NMS-P626 on KM12 cells (page 1500, second column, line 9 of the bottom paragraph to page 1501, first column, lines 1-3).
It would have been prima facie obvious at the time of the effective filing date to use the parallel two step analytical procedure suitable for reliable identification of NTRK1 rearrangement in clinical FFPE specimens as taught by Ardini et al in the method for detecting NRTK1 gene fusions and TrkA fusion proteins in the NSCLC samples of Varella-Garcia et al and to use the Western Blot analysis for phosphor-TrkA at tyrosine 490, a major auto-phosphorylation site for TrkA as well as for phosphorylated forms of PLCγ, AKT and ERK1/2, known transducers of TrkA signaling (page 1500, second column, lines1-6 of the bottom paragraph) on the clinical non-FFPE samples from NSCLC patient samples of Varella-Garcia et al.  One of skill in the art would have been motivated to do so in order to determine if a given TrkA inhibitor was effective at suppressing auto-phosphorylation of TrkA at residue 409, and downstream transducers of TrkA signaling to determine if the TrkA inhibitor would be effective at suppressing proliferation of the cells harboring the TrkA fusion protein. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 75, 76, 78-90 and 92 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.10,180,422. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 75, 76, 78, 79, 80, 81, 82, 85-87 are anticipated by the ‘422 patent and claims 83, 84, 88, 89, 90 and 92 are obvious over the claims 16-19 of the ‘422 patent.
Claim 16 of the patent teaches the determination of whether a sample of NET genetic material comprises a NRTK gene fusion encoding NTRK1, NTRK2 or NTRK3 tyrosine kinase 

All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643